Exhibit 10.1

PROMISSORY NOTE

 

$700,000.00   October 5, 2007   Pittsburgh, Pennsylvania

FOR VALUE RECEIVED, ALLIN CORPORATION, a Delaware corporation (“Debtor”), hereby
promises to pay to the order of DAVID RITCHIE, an individual (“Holder”) residing
at 33 Lincoln Circle, Swampscott, Massachusetts 01907, subject to the terms and
conditions set forth herein, the principal sum of SEVEN HUNDRED THOUSAND AND
00/100 DOLLARS] ($700,000.00), together with interest accruing on the
outstanding principal balance from the date hereof, as provided below.

1. Principal. The entire outstanding principal amount of this Promissory Note
(“Note”) plus accrued and unpaid interest shall be due and payable on July 31,
2008 (the “Maturity Date”), subjected to Optional Prepayment (as defined
herein). All payments to be made in respect of amounts outstanding under this
Note shall be made in lawful money of the United States of America in
immediately available funds, without setoff, counterclaim or other deductions of
any nature and shall be applied first to interest, then to principal and then to
the costs of collection, if any. After the payment of all sums due hereunder,
this Note shall be marked “Paid in Full” and returned to Debtor.

2. Interest Rate. Subject to paragraph 3 herein, the outstanding principal
balance under this Note shall bear interest at a rate per annum equal to twelve
percent (12%) (the “Interest Rate”), with such interest to be due and payable
quarterly on each December 31, March 31 and June 30, commencing December 31,
2007. Interest shall be computed on the basis of a 365-day or 366-day year as
may be applicable, and actual days lapsed.

3. Late Interest Payments; Increased Interest Rate. If any interest payment due
and payable under this Note at any time prior to maturity is not made when due,
Debtor shall not be deemed to be in default and Holder may not accelerate the
maturity of this Note solely by reason of such failure to pay interest. However,
in such event, the outstanding principal balance, together with all unpaid
interest which has become due and payable, shall bear interest at a rate of two
percent per annum more than the Interest Rate for so long as there remains
outstanding any unpaid interest which has become due and payable.

4. Optional Prepayment. The amounts outstanding under this Note may be prepaid
at any time and from time to time in whole or in part without penalty or
premium.

5. Subordination. All obligations, indebtedness and other liabilities of Debtor
under or in respect of this Note shall be subordinated and junior in right of
payment to all currently existing and future obligations, indebtedness and other
liabilities of Debtor to any commercial banks, thrift institutions, finance
companies or other financial institutions providing financing to Debtor. Debtor
shall not remit any payments of principal or interest to Payee in respect of the
obligations hereunder if immediately prior to such payment, or after giving
effect to such payment, an event of default would exist under any senior
indebtedness.

6. Effect of Debtor Default. The principal amount of this note represents the
cash portion of Debtor’s obligation to Payee for the Contingent Payment for the
Fiscal Year ending July 31, 2007 pursuant to the terms of that certain Stock
Purchase Agreement entered into by and among Debtor, Payee, CodeLab Technology
Group, Inc. (“CodeLab”), John Francis, Mark Bramhall and certain other equity
holders of CodeLab, dated as of July 26, 2005 (the “Agreement”). In the event
that Debtor fails to pay the entire outstanding principal amount of this Note,
plus any accrued but unpaid interest, that is due and payable on the Maturity
Date, and such default remains uncured for a period of 30 days after the
Maturity Date, the restrictive covenants contained in Sections 7.3.1 and 7.4 of
the Agreement shall terminate immediately, without the requirement of any
further action of the parties to the Agreement, in accordance with the terms
thereof.

7. Miscellaneous. Debtor shall pay any and all expenses, including reasonable
attorney’s fees, incurred or paid by Holder with or without suit or action in
attempting to collect funds due under this Note. Debtor hereby waives



--------------------------------------------------------------------------------

presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note. This Note is made under and shall be governed by and construed in
accordance with the internal laws, and not the laws of conflicts, of the
Commonwealth of Pennsylvania. Debtor hereby consents to the exercise over it of
personal jurisdiction by any federal or state court located in the Commonwealth
of Pennsylvania for purposes of enforcement by Holder of any rights or remedies
relating to this Note. This Note may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall be
construed as one and the same document.

IN WITNESS WHEREOF, and intending to be legally bound, Debtor has executed and
delivered this Note as of the date first above written.

 

ALLIN CORPORATION BY:  

/s/ Richard Talarico

  Richard Talarico   Chief Executive Officer

 

Accepted and Agreed to as of the date of this Note:

/s/ David Ritchie

David Ritchie